                       Case 5:20-cv-05799-LHK Document 108 Filed 09/14/20 Page 1 of 9


                   1   LATHAM & WATKINS LLP                          LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)             CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                        Kristen Clarke (pro hac vice forthcoming)
                        Sadik Huseny (Bar No. 224659)                    kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                        Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                     jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                         Ezra D. Rosenberg (admitted pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)             erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                     Dorian L. Spence (pro hac vice forthcoming)
                       505 Montgomery Street, Suite 2000                 dspence@lawyerscommittee.org
                   6   San Francisco, CA 94111                        Ajay P. Saini (admitted pro hac vice)
                       Telephone: 415.391.0600                           asaini@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                        Maryum Jordan (Bar No. 325447)
                                                                          mjordan@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                           Pooja Chaudhuri (Bar No. 314847)
                        Richard P. Bress (pro hac vice)                  pchaudhuri@lawyerscommittee.org
                   9       rick.bress@lw.com                         1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)          Washington, D.C. 20005
               10          melissa.sherry@lw.com                     Telephone: 202.662.8600
                        Anne W. Robinson (pro hac vice)              Facsimile: 202.783.0857
               11           anne.robinson@lw.com
                        Tyce R. Walters (pro hac vice)               Additional counsel and representation
               12          tyce.walters@lw.com                       information listed in signature block
                        Genevieve P. Hoffman (pro hac vice)
               13          genevieve.hoffman@lw.com
                        Gemma Donofrio (pro hac vice)
               14          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17
                                                UNITED STATES DISTRICT COURT
               18
                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
               19
                                                            SAN JOSE DIVISION
               20
                       NATIONAL URBAN LEAGUE, et al.,                CASE NO. 5:20-cv-05799-LHK
               21
                                                      Plaintiffs,    PLAINTIFFS’ RESPONSE TO COURT’S
               22
                                    v.                               ORDER RE: COMMUNICATIONS
               23                                                    WITH COURT (DKT. 100)
                       WILBUR L. ROSS, JR., et al.,
               24
                                                      Defendants.
               25

               26

               27

               28

                                                                                        CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                          PLTFS.’ RESP. TO DKT. 100
                            Case 5:20-cv-05799-LHK Document 108 Filed 09/14/20 Page 2 of 9


                   1            Plaintiffs submit this Response as required in the Order Re: Communications with the

                   2   Court (Dkt. 100). For the reasons set forth below, Plaintiffs believe that the email and evidence

                   3   submitted by the census field enumerator to the Court raise concerns about Defendants’ full

                   4   compliance with the Court’s TRO. Plaintiffs had asked Defendants to provide details to the Court

                   5   in the parties’ Joint Case Management Statement (Dkt. 99) on their ongoing compliance efforts

                   6   regarding the TRO. Defendants declined. In light of the communication sent to the Court, and

                   7   some additional (as of yet unverified) information Plaintiffs have received in unsolicited

                   8   communications from other census employees throughout the country, Plaintiffs respectfully

                   9   request that the Court require Defendants to provide a detailed compliance report, including

               10      addressing the issues raised below.

               11      I.      EMAIL AND SCREENSHOTS SENT DIRECTLY TO THE COURT (DKT. 100)

               12               It appears from internet research that the person who contacted the Court is a census field

               13      enumerator in the Austin, Texas area. The text messages suggest that he was assigned to a new

               14      Census Field Supervisor and has been directed to artificially reduce his availability to conduct field

               15      work. Plaintiffs do not have enough information to tell if this violates the Court’s TRO because the

               16      levels of NRFU completion in Austin and in surrounding areas varies, with some over the 90%

               17      threshold and others below the threshold. But at the very least, the email raises questions about the

               18      Census Bureau’s own post-TRO directive to “[c]ontinue to have staff travel from areas that are at

               19      higher levels of completion to areas that are underperforming because of insufficient staffing

               20      numbers.” Dkt. 86, Attachment C. As of September 12, many regions in Texas are far below the

               21      threshold. For example, the Bureau’s Texas statistics report only 62.0% NRFU completion in the

               22      Fort Bend County Area Census Office (ACO) #3178 and 64.3% NRFU completion for the Laredo

               23      ACO #3187. The email suggests Mr. Fabian would be willing to be redeployed to an area that

               24      needs more work, but that is not happening.

               25      II.     ADDITIONAL UNSOLICITED COMMUNICATIONS RECEIVED BY PLAINTIFFS

               26               As noted, additional individuals identifying themselves as Census Bureau employees have

               27      contacted Plaintiffs over the last week with reports bearing on the accuracy of the census and

               28      compliance with the Court’s TRO. Plaintiffs did not solicit these contacts. Plaintiffs have not
                                                                                                 CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        1                            PLTFS.’ RESP. TO DKT. 100
                        Case 5:20-cv-05799-LHK Document 108 Filed 09/14/20 Page 3 of 9


                   1   received permission to identify these individuals nor have Plaintiffs independently investigated

                   2   their claims. But in light of the Court’s Order, Plaintiffs set forth below the issues raised by these

                   3   communications should it bear on the Court’s need for additional information from Defendants

                   4   concerning TRO compliance.

                   5          New York. An enumerator working in Brooklyn, New York (ACO #2292) has reported

                   6   that she and other enumerators in her group were told to cease counting in Brooklyn and to relocate

                   7   to unspecified southern states through the end of September because, she was told, there was a

                   8   shortage of assignments in Brooklyn. At that time, the Bureau’s statistics reported only around

                   9   60% NRFU completion. After the Court entered the TRO, a supervisor told her that the office was

               10      shutting down operations soon, again because of few open cases in the area. Yet the Bureau’s

               11      statistics at that time reported only 65.6% NRFU completion for her area. Even so, during the week

               12      of September 7, the enumerator and her colleagues apparently were assigned no cases despite being

               13      available to work. As of September 12, the Bureau’s statistics report only 73.8% NRFU completion

               14      for that ACO.

               15             Illinois. Just days before the Court entered the TRO, an enumerator in the Chicago area

               16      reported that the “Optimizer” software system had been down for the previous three weeks. This

               17      is the software program Mr. Fontenot discussed in his declaration: “the Optimizer (a software

               18      program that both schedules work for our enumerators and then routes them in the most effective

               19      routing)” led to “observed higher levels of overall staff productivity” during the “early start of

               20      NRFU operations.” Dkt. 81-1, Fontenot Decl. ¶ 85. According to Mr. Fontenot, “[t]he increased

               21      productivity that we observed during the soft launch period was a factor in our ability to design

               22      the replanned field operations to end by September 30, 2020.” Id. The Chicago-area enumerator

               23      reported that when the Optimizer was working, he would be assigned more than 50 cases a day.

               24      But he receives only a handful of cases when the Optimizer is down—as it reportedly was leading

               25      up to the TRO hearing.

               26             California. A Census Field Supervisor in Southern California reported supervising 40 to

               27      50 enumerators at one point, but said that in the weeks leading up to the Court’s TRO, the

               28

                                                                                                 CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        2                            PLTFS.’ RESP. TO DKT. 100
                           Case 5:20-cv-05799-LHK Document 108 Filed 09/14/20 Page 4 of 9


                   1   Bureau had deactivated most local enumerators.1 A couple of days after the Court’s TRO, this

                   2   individual was supervising only two enumerators. This Supervisor also confirmed that the

                   3   Optimizer was down for several weeks, which caused many new enumerators to receive no

                   4   assignments.

                   5           In addition, the Associated Press reported that after the TRO was entered, a California

                   6   field manager instructed supervisors to rate enumerators with letters “A,” “B,” and “C,” and to

                   7   terminate those with a “C” rating.2 The Bureau’s spokesperson commented only that “no

                   8   directive to make such ratings has been made from headquarters or the six regional offices,” but

                   9   did not challenge the accuracy of the report.

               10              Tennessee. An enumerator in Tennessee reported numerous problems with his Bureau-

               11      issued technology, including malfunctioning GPS and being totally locked out of his device

               12      altogether. He also confirmed problems with the Optimizer software. He reports that he was

               13      terminated by the Bureau over a dispute with his managers about whether his pay could be

               14      docked when the technology did not work, and has filed a complaint with the Inspector General.

               15      III.    CONCLUSION

               16              Plaintiffs regret not having had the time or ability to investigate these reports, or to learn

               17      any details about whether Bureau operations are being performed at the field office level to

               18      comply with the Court’s TRO. Since the urgency of this matter and logistical impediments make

               19      investigative discovery impractical, Plaintiffs respectfully request that the Court require

               20      Defendants to provide a detailed compliance report, including addressing the issues raised by the

               21      individuals described above.

               22
                       1
                         See also Dartunorro Clark, “Beyond Negligent:”Census Workers Decribe Logistical Nightmare
               23      As Deadline Approaches, NBC News (Sept. 14, 2020), available at
                       https://www.nbcnews.com/news/us-news/beyond-negligent-census-workers-describe-logistical-
               24      nightmare-deadline-approaches-n1239924; Caroline Champlin, Amid Layoffs And Changing End
                       Dates, Confusion Over When Census Work Will Wrap Up In LA, LAist.com (Sept. 4, 2020),
               25      available at https://laist.com/2020/09/04/census-2020-bureau-layoffs-enumerators.php; and
                       Tyche Hendricks, Cutting Census Staff in Wildfire Zones Threatens Accurate Count, Workers
               26      Warn, KQED.org (Sept. 8, 2020), available at https://www.kqed.org/news/11836966/cutting-
                       census-staff-in-wildfire-zones-threatens-accurate-count-workers-warn, for additional reports
               27      regarding enumerator layoffs.
                       2
               28        See Mike Schneider, Despite judge’s order, plans being made for census layoffs, Associated
                       Press (Sept. 10, 2020), available at https://apnews.com/fba134758e9631b80a8110aedd3bc6df.
                                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         3                            PLTFS.’ RESP. TO DKT. 100
                        Case 5:20-cv-05799-LHK Document 108 Filed 09/14/20 Page 5 of 9


                   1

                   2   Dated: September 14, 2020              LATHAM & WATKINS LLP

                   3                                          By: /s/ Sadik Huseny
                                                                 Sadik Huseny
                   4
                                                              Steven M. Bauer (Bar No. 135067)
                   5                                          steven.bauer@lw.com
                                                              Sadik Huseny (Bar No. 224659)
                   6                                          sadik.huseny@lw.com
                                                              Amit Makker (Bar No. 280747)
                   7                                          amit.makker@lw.com
                                                              Shannon D. Lankenau (Bar. No. 294263)
                   8                                          shannon.lankenau@lw.com
                                                              LATHAM & WATKINS LLP
                   9                                          505 Montgomery Street, Suite 2000
                                                              San Francisco, CA 94111
               10                                             Telephone: 415.391.0600
                                                              Facsimile: 415.395.8095
               11
                                                              Richard P. Bress (admitted pro hac vice)
               12                                             rick.bress@lw.com
                                                              Melissa Arbus Sherry (admitted pro hac vice)
               13                                             melissa.sherry@lw.com
                                                              Anne W. Robinson (admitted pro hac vice)
               14                                             anne.robinson@lw.com
                                                              Tyce R. Walters (admitted pro hac vice)
               15                                             tyce.walters@lw.com
                                                              Genevieve P. Hoffman (admitted pro hac vice)
               16                                             genevieve.hoffman@lw.com
                                                              Gemma Donofrio (admitted pro hac vice)
               17                                             gemma.donofrio@lw.com
                                                              LATHAM & WATKINS LLP
               18                                             555 Eleventh Street NW, Suite 1000
                                                              Washington, D.C. 20004
               19                                             Telephone: 202.637.2200
                                                              Facsimile: 202.637.2201
               20
                                                              Attorneys for Plaintiffs National Urban League;
               21                                             League of Women Voters; Black Alliance for
                                                              Just Immigration; Harris County, Texas; King
               22                                             County, Washington; City of San Jose,
                                                              California; Rodney Ellis; Adrian Garcia; and
               23                                             the NAACP
               24
                       Dated: September 14, 2020              By: /s/ Jon M. Greenbaum
               25                                             Kristen Clarke (pro hac vice forthcoming)
                                                              kclarke@lawyerscommittee.org
               26                                             Jon M. Greenbaum (Bar No. 166733)
                                                              jgreenbaum@lawyerscommittee.org
               27                                             Ezra D. Rosenberg (admitted pro hac vice)
                                                              erosenberg@lawyerscommittee.org
               28                                             Dorian L. Spence (pro hac vice forthcoming)

                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            4                            PLTFS.’ RESP. TO DKT. 100
                       Case 5:20-cv-05799-LHK Document 108 Filed 09/14/20 Page 6 of 9


                   1                                         dspence@lawyerscommittee.org
                                                             Maryum Jordan (pro hac vice forthcoming)
                   2                                         mjordan@lawyerscommittee.org
                                                             Ajay Saini (admitted pro hac vice)
                   3                                         asaini@lawyerscommitee.org
                                                             Pooja Chaudhuri (Bar No. 314847)
                   4
                                                             pchaudhuri@lawyerscommittee.org
                   5                                         LAWYERS’ COMMITTEE FOR CIVIL
                                                             RIGHTS UNDER LAW
                   6                                         1500 K Street NW, Suite 900
                                                             Washington, DC 20005
                   7                                         Telephone: 202.662.8600
                                                             Facsimile: 202.783.0857
                   8
                                                             Attorneys for Plaintiffs National Urban League;
                   9                                         City of San Jose, California; Harris County,
                                                             Texas; League of Women Voters; King County,
               10                                            Washington; Black Alliance for Just
               11                                            Immigration; Rodney Ellis; Adrian Garcia; the
                                                             NAACP; and Navajo Nation
               12
                                                             Wendy R. Weiser (admitted pro hac vice)
               13                                            weiserw@brennan.law.nyu.edu
                                                             Thomas P. Wolf (admitted pro hac vice)
               14                                            wolf@brennan.law.nyu.edu
                                                             Kelly M. Percival (admitted pro hac vice)
               15                                            percivalk@brennan.law.nyu.edu
                                                             BRENNAN CENTER FOR JUSTICE
               16                                            120 Broadway, Suite 1750
                                                             New York, NY 10271
               17
                                                             Telephone: 646.292.8310
               18                                            Facsimile: 212.463.7308

               19                                            Attorneys for Plaintiffs National Urban League;
                                                             City of San Jose, California; Harris County,
               20                                            Texas; League of Women Voters; King County,
                                                             Washington; Black Alliance for Just
               21                                            Immigration; Rodney Ellis; Adrian Garcia; the
                                                             NAACP; and Navajo Nation
               22
                                                             Mark Rosenbaum (Bar No. 59940)
               23                                            mrosenbaum@publiccounsel.org
               24                                            PUBLIC COUNSEL
                                                             610 South Ardmore Avenue
               25                                            Los Angeles, California 90005
                                                             Telephone: 213.385.2977
               26                                            Facsimile: 213.385.9089

               27                                            Attorneys for Plaintiff City of San Jose
               28

                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                           5                            PLTFS.’ RESP. TO DKT. 100
                        Case 5:20-cv-05799-LHK Document 108 Filed 09/14/20 Page 7 of 9


                   1                                          Doreen McPaul, Attorney General
                                                              dmcpaul@nndoj.org
                   2                                          Jason Searle (pro hac vice forthcoming)
                                                              jasearle@nndoj.org
                   3                                          NAVAJO NATION DEPARTMENT OF
                                                              JUSTICE
                   4
                                                              P.O. Box 2010
                   5                                          Window Rock, AZ 86515
                                                              Telephone: (928) 871-6345
                   6
                                                              Attorneys for Navajo Nation
                   7
                       Dated: September 14, 2020              By: /s/ Danielle Goldstein
                   8                                          Michael N. Feuer (Bar No. 111529)
                                                              mike.feuer@lacity.org
                   9                                          Kathleen Kenealy (Bar No. 212289)
                                                              kathleen.kenealy@lacity.org
               10                                             Danielle Goldstein (Bar No. 257486)
               11                                             danielle.goldstein@lacity.org
                                                              Michael Dundas (Bar No. 226930)
               12                                             mike.dundas@lacity.org
                                                              CITY ATTORNEY FOR THE CITY OF
               13                                             LOS ANGELES
                                                              200 N. Main Street, 8th Floor
               14                                             Los Angeles, CA 90012
                                                              Telephone: 213.473.3231
               15                                             Facsimile: 213.978.8312
               16                                             Attorneys for Plaintiff City of Los Angeles
               17
                       Dated: September 14, 2020              By: /s/ Michael Mutalipassi
               18                                             Christopher A. Callihan (Bar No. 203010)
                                                              legalwebmail@ci.salinas.ca.us
               19                                             Michael Mutalipassi (Bar No. 274858)
                                                              michaelmu@ci.salinas.ca.us
               20                                             CITY OF SALINAS
                                                              200 Lincoln Avenue
               21                                             Salinas, CA 93901
                                                              Telephone: 831.758.7256
               22                                             Facsimile: 831.758.7257
               23                                             Attorneys for Plaintiff City of Salinas
               24

               25

               26

               27

               28

                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            6                            PLTFS.’ RESP. TO DKT. 100
                        Case 5:20-cv-05799-LHK Document 108 Filed 09/14/20 Page 8 of 9


                   1

                   2   Dated: September 14, 2020              By: /s/ Rafey S. Balabanian
                                                              Rafey S. Balabanian (Bar No. 315962)
                   3                                          rbalabanian@edelson.com
                                                              Lily E. Hough (Bar No. 315277)
                   4
                                                              lhough@edelson.com
                   5                                          EDELSON P.C.
                                                              123 Townsend Street, Suite 100
                   6                                          San Francisco, CA 94107
                                                              Telephone: 415.212.9300
                   7                                          Facsimile: 415.373.9435

                   8                                          Rebecca Hirsch (pro hac vice pending)
                                                              rebecca.hirsch2@cityofchicago.org
                   9                                          CORPORATION COUNSEL FOR THE
                                                              CITY OF CHICAGO
               10                                             Mark A. Flessner
               11                                             Stephen J. Kane
                                                              121 N. LaSalle Street, Room 600
               12                                             Chicago, IL 60602
                                                              Telephone: (312) 744-8143
               13                                             Facsimile: (312) 744-5185

               14                                             Attorneys for Plaintiff City of Chicago

               15
                       Dated: September 14, 2020              By: /s/ Donald R. Pongrace
               16                                             Donald R. Pongrace (admitted pro hac vice)
                                                              dpongrace@akingump.com
               17                                             AKIN GUMP STRAUSS HAUER & FELD
               18                                             LLP
                                                              2001 K St., N.W.
               19                                             Washington, D.C. 20006
                                                              Telephone: (202) 887-4000
               20                                             Facsimile: 202-887-4288

               21                                             Dario J. Frommer (Bar No. 161248)
                                                              dfrommer@akingump.com
               22                                             AKIN GUMP STRAUSS HAUER & FELD
                                                              LLP
               23                                             1999 Avenue of the Stars, Suite 600
                                                              Los Angeles, CA 90067-6022
               24                                             Phone: 213.254.1270
               25                                             Fax: 310.229.1001

               26                                             Attorneys for Plaintiff Gila River Indian
                                                              Community
               27

               28

                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            7                            PLTFS.’ RESP. TO DKT. 100
                        Case 5:20-cv-05799-LHK Document 108 Filed 09/14/20 Page 9 of 9


                   1
                       Dated: September 14, 2020                         By: /s/ David I. Holtzman
                   2                                                     David I. Holtzman (Bar No. 299287)
                                                                         David.Holtzman@hklaw.com
                   3                                                     HOLLAND & KNIGHT LLP
                                                                         Daniel P. Kappes
                   4
                                                                         Jacqueline N. Harvey
                   5                                                     50 California Street, 28th Floor
                                                                         San Francisco, CA 94111
                   6                                                     Telephone: (415) 743-6970
                                                                         Fax: (415) 743-6910
                   7
                                                                         Attorneys for Plaintiff County of Los Angeles
                   8

                   9
                                                               ATTESTATION
               10
                               I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
               11
                       document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
               12

               13      in this filing.

               14
                       Dated: September 14, 2020                         LATHAM & WATKINS LLP
               15
                                                                         By: /s/ Sadik Huseny
               16                                                            Sadik Huseny
               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       8                            PLTFS.’ RESP. TO DKT. 100
